Campbell, C: J.
These cases relate to the claim of the county of Kent to what was originally known as the courthouse square in Grand Kapids, and the bills were filed to quiet its title against the city of Grand Kapids as setting up *153ownership in one-half by title absolute, and in the other as possessed by dedication, and against various persons setting up title to the south half as never lawfully dedicated to any use. In brief, the claim of the county is claimed to have arisen out of a location of the county-seat, by the territorial authority, on this square, by desire or acquiescence of the' first proprietor, and its subsequent recognition by his grantees, who platted and sold lands recognizing the public purposes^of the square.
The north half is claimed by the city as grantee of Louis Campau, who owned the platted lands, and after the county had, as the city insists, relinquished such rights as it may have had, sold the property to the city. The south half is claimed by the city by dedication to public uses, and against both city and county is claimed under the original holders as not dedicated, or, if dedicated, relinquished.
The relinquishment is claimed to have been made out by an official removal of the county-seat from the square, and acquiescence in it.
In the view we take of the case, no good purpose would be served by a minute consideration of the circumstances of the original dedication. The facts are clearly shown that, instead of a general location of a county-seat in a town, village, or other public subdivision, the square in question was chosen by territorial authority, and so treated by the landowner and his successors in the title, whose interests were no doubt promoted by it. The land was built upon and actually and openly used for the seat of justice for many years, and, so far as the original land-owners and their successors were concerned, it would no doubt have been perpetually continued so without opposition had there been no disturbance from other sources.
For reasons which apparently sprang from local jealousy and contention, action was obtained from the Legislature, in 1850, whereby commissioners were again appointed by the State to establish the seat of justice of the county. This they did upon another parcel of land owned by Mr. Kendall, and the governor made proclamation accordingly. In Octo*154ber, 1850, after that designation, the supervisors took some-steps to have the new ground which Mr. Kendall had deeded prepared, but seem to have had some idea that they were-not yet shut out from all control of their own choice of places, and accompanied this action with a saving clause-against any obligation to build on it.
During the succeeding session of the Legislature, in 1851, when means of communication seem to have been imperfect, the board of supervisors supposed they had prevailed on the Legislature to remove the county seat to still another place offered to be given by George Coggeshall, and took action,, depending on the fate of that measure, which came to nothing. A strife arose between east and west side, and a good deal of disputing and counteraction went on. But no one supposed the county-seat had not been removed from the square now in controversy. In June, 1851, a motion was made to remove the site or location for the county buildings “ to the lands proposed to be deeded to the county of Kent by Louis Campau, and which is known as the north half of the court-house or public square, upon which the present courthouse stands.” This was lost, but not from any apparent doubt in regard to the necessity of some restoring action if they desired to keep it. In October, 1851, a resolution was adopted accepting a conveyance from George Coggeshall, and locating the site for county buildings on the west side of Grand river, as had before been done in contemplation of getting suitable arrangements with Mr. Coggeshall and Mr. Turner.
In January, 1852, further resolutions were passed to remove doubts concerning the effect of the various removals on the titles of lands before devoted to county purposes. The first of these resolutions declared that the new removal had vacated the former removal to the Kendall lot, and directed a quitclaim and reconveyance to Mr. Kendall. The second directed a sale of the old court-house on the square now in controversy. This was sold to Louis Campau, who owned the fee, and this sale was approved, and the money appropriated to expenses of the new jail.
*155In the latter part of the same year, 1852, Mr. Campau conveyed to the city the north half of the square for $500, with the right to remove the old court-house. The city had already claimed it as a public ground, dedicated to such uses as gave them control of it, and this settlement was the result of an arbitration. At this time, or earlier, the whole square was taken possession of by the city as public ground. From that time to this the city has claimed, improved, and possessed it, although at one time a claim for public assessments seems to have been made against the county. We have not deemed it necessary to examine into this transaction for reasons which will appear hereafter.
On several occasions since 1852, the supervisors have-taken action at their meetings upon the question of their rights ovér this square. The reports made have usually been adverse to such rights. But no measures have ever been taken to put back the county-seat there, and these suits are the first legal measures begun to reclaim the property, although in 1881 an attempt was made to recover it by assuming possession and fencing it, which was at once resisted, and the fence taken down by the city. These suits were then brought.
In our opinion, there are two fatal objections to the present proceedings. One is that the city has had peaceable control for over 30 years, and when the bill was filed had been in possession nearly that time. It is no doubt true that such control might be entirely consistent with keeping it for the county, or any other lawful public use, as the city is placed in a position to give police protection to any public grounds not otherwise guarded. But in this case the custody has been under claim of right in the city itself. This would be adverse to the county right, and the bill is filed too late.
The other objection is equally fundamental. Assuming, what we need not pass upon, that there was once such a dedication as made the county statutory trustee for the public uses declared by the platting, that title in the county was not beneficial, except so far as the purposes were county purposes, and the fee was merely ancillary to the trust, and *156could give no proprietary right further. When the county-seat was legally removed from this land, it is difficult to see what right the county had to occupy it any longer for a seat of justice. When the county recognized this removal, and sold its building to the owner of the fee, it lost its last interest in land or building. Once lost, it could not be reclaimed without something equivalent to anew grant, and a right to have its county-seat put back. Neither of these conditions has ever existed.
In our opinion, the county, when the county-seat was 'removed, ceased to have any proprietary rights under the dedication. Had the land been conveyed by grant, it would have remained until in some way transferred, unless the grant itself was limited. But even in such a case, after nearly 30 years’ adverse possession and claim by the city, it would be rather late to ask aid from equity.
In the present suits we are not called on to settle the conflicting pretensions of the defendants. We have therefore avoided discussing their claims of title after the removal of the county-seat, which occurred so many years ago.
The bills must be dismissed, with costs of both courts:
Sherwood, J., concurred. Ciiamplin, J., did not sit.